                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    ED CV 18-2261-DMG (KKx)                                Date     April 15, 2019

Title Abel De Luna v. Jose De Jesus Navarrro, et al.                              Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                             NOT REPORTED
             Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE


       On October 25, 2018, the Court ordered Plaintiff to provide the Clerk with an original
and two (2) copies of the required notice (AO 120) to the Patent and Trademark Office in patent,
plant variety protection and trademark matters and / or an original and two (2) copies of the
required notice (AO 121) in copyright matters within ten (10) days of that order. [Doc. # 10.]
To date, no notices have not been filed.

        IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than April 22,
2019, why sanctions should not be imposed for failure to comply with the Court’s Order. The
filing of the notices by the deadline will be deemed a satisfactory response.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
